Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  October 26, 2010                                                                      Marilyn Kelly,
                                                                                            Chief Justice

  139101                                                                         Michael F. Cavanagh
                                                                                   Maura D. Corrigan
                                                                                  Robert P. Young, Jr.
                                                                                  Stephen J. Markman
                                                                                  Diane M. Hathaway
  JAMES PLAGGEMEYER and RUTH                                                     Alton Thomas Davis,
  PLAGGEMEYER,                                                                                   Justices
           Plaintiffs-Appellants,
  v                                                     SC: 139101
                                                        COA: 284016
                                                        Muskegon CC: 07-045215-NI
  THOMAS LEE, SUSAN LEE, and RYAN
  E. LEE,
           Defendants-Appellees.

  _________________________________________/

         By order of October 26, 2009, the application for leave to appeal the May 12, 2009
  judgment of the Court of Appeals was held in abeyance pending the decision in
  McCormick v Carrier (Docket No. 136738). On order of the Court, the case having been
  decided on July 31, 2010, 487 Mich ___ (2010), the application is again considered.
  Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE in part
  the judgments of the Court of Appeals and the Muskegon Circuit Court and REMAND
  this case to the Muskegon Circuit Court for reconsideration of the defendants’ motion for
  summary disposition regarding whether plaintiff James Plaggemeyer sustained a serious
  impairment of body function in light of McCormick. In all other respects, leave to appeal
  is DENIED, because we are not persuaded that the remaining question presented should
  be reviewed by this Court.

        We do not retain jurisdiction.
        CORRIGAN, J. (concurring).

         I concur in the order remanding for reconsideration under McCormick v Carrier,
  487 Mich ___ (2010), because the majority opinion in McCormick altered the criteria for
  determining whether an injured plaintiff meets the serious impairment threshold in MCL
  500.3135(7). But I reiterate my disagreement with the McCormick majority’s analysis
  for the reasons expressed in Justice MARKMAN’s dissent in that case, which I joined. I
  continue to conclude that the McCormick majority misinterpreted MCL 500.3135(7), thus
                                                                                                               2

encouraging litigation that is expressly prohibited by the motor vehicle no-fault insurance
act and upsetting the Legislature’s clear intent to provide Michigan citizens with timely,
automatic benefits for injuries sustained in auto accidents while avoiding costly,
unnecessary litigation.

      YOUNG, J. (concurring).

       Although I recognize that this Court’s decision in McCormick v Carrier, 487 Mich
___ (2010), now controls when a person may recover in tort for non-economic loss under
the no-fault act, I continue to adhere to the position stated in Justice MARKMAN’S
dissenting opinion in that case, which I joined.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 26, 2010                    _________________________________________
        1018                                                                 Clerk